In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-17-00459-CR


                            JASON ANTHONY LONG, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 251st District Court
                                      Randall County, Texas
                    Trial Court No. 27,499-C, Honorable Ana Estevez, Presiding

                                        December 19, 2018

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Jason Anthony Long, appellant, appeals his conviction for aggravated robbery,

enhanced, and the ensuing sentence of twenty-five years’ imprisonment. Appellant timely

appealed and was appointed counsel.

      Appointed counsel filed a motion to withdraw and an Anders1 brief in the cause.

Through those documents, counsel certified that, after he diligently searched the record,

the appeal was without merit. Accompanying the brief and motion is a copy of a letter


      1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
informing appellant of counsel’s belief that there was no reversible error and of appellant’s

right to file a response, pro se. So too did the letter indicate that a copy of the appellate

record was provided to appellant. Due to an apparent transfer to a nearby prison or some

other type of address confusion, it was not clear that appellant received said letter.

Counsel sent appellant another letter dated October 31, 2018, and again included a copy

of the clerk’s and reporter’s records. The Court also sent a notice to the updated address

to remind appellant that, should he choose to file a pro se response, he will need to do

so no later than November 30, 2018. The latter date was extended to December 10, 2018

in response to appellant’s motion to extend the deadline. The deadline has lapsed, and

we have not received a pro se response from appellant.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal, which included examination of various stages of the

proceeding and explanations as to why no error was presented in those stages. In

addition, we conducted our own review of the record to assess the accuracy of counsel’s

conclusions and to uncover any arguable error pursuant to In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991)

(en banc). No such arguable error was uncovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2


                                                                    Brian Quinn
                                                                    Chief Justice


Do not publish.



       2   Appellant has the right to file a petition for discretionary review with the Texas Court of Criminal
Appeals.

                                                       2